TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00403-CV


Rodger Pierce a/k/a Roger Pierce, Appellant

v.

Mark Edwards d/b/a The Austin Edwards Company and
The Austin Edwards Construction Company et al., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN504202, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Rodger Pierce a/k/a Roger Pierce has filed an unopposed motion seeking 
dismissal of his appeal.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).




  
 Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   August 17, 2007